                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division


    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, TYLER MAGILL, APRIL
    MUNIZ, HANNAH PEARCE, MARCUS
    MARTIN, NATALIE ROMERO, CHELSEA
    ALVARADO, and JOHN DOE,


                           Plaintiffs,
    v.


    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
    ALEX FIELDS, JR., VANGUARD              Civil Action No. 3:17-cv-00072-NKM
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,          JURY TRIAL DEMANDED
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,




                           Defendants.

    PLAINTIFFS’ REQUEST UNDER LOCAL RULE 11(b) ON MOTION TO ENJOIN
    DEFENDANT CANTWELL FROM MAKING UNLAWFUL THREATS AGAINST
                  PLAINTIFFS AND PLAINTIFFS’ COUNSEL




Case 3:17-cv-00072-NKM-JCH Document 546 Filed 08/28/19 Page 1 of 6 Pageid#: 6052
           On July 2, 2019, Plaintiffs filed a Motion to Enjoin Defendant Cantwell from Making

  Threats Against Plaintiffs and Plaintiffs’ Counsel (“the Motion”). (ECF No. 511.) On July 15,

  2019, Plaintiffs filed a supplement to the motion alerting the Court to the fact that the threats

  continued while the Motion was pending. (ECF No. 523 (“Mr. Cantwell plainly continues to use

  threatening language toward Ms. Kaplan with impunity.”).) On July 25, Mr. Cantwell’s attorneys,

  James Kolenich and Elmer Woodard, filed a Motion to Withdraw as Counsel for Mr. Cantwell,

  based in part on what they described as Mr. Cantwell’s “allegedly threatening internet

  communications directed at Ms. Kaplan, lead attorney for the Plaintiff’s [sic].” (ECF No. 531 at

  2.) In that motion, Mr. Kolenich and Mr. Woodard noted that Mr. Cantwell “has engaged in

  conduct [Mr. Kolenich and Mr. Woodard] consider repugnant or imprudent” (id. at 2) and that Mr.

  Cantwell had “arguably caused a fellow Attorney to have concerns for her safety.” (Id. at FN 7.)

  Mr. Cantwell’s attorneys candidly stated they “are at a loss as to how we would be able to argue

  Ms. Kaplan’s concerns and requests for relief as expressed to the Court are unreasonable.” (Id. at

  FN 5.)

           In addition to the fact that Mr. Cantwell’s attorneys appear to side with Plaintiffs on the

  merits, Mr. Cantwell’s time to respond to the Motion has elapsed. See Local Rule 11(c)(1) (“[T]he

  opposing party must file a responsive brief and such supporting documents as are appropriate

  within 14 days after service.”).       Accordingly, Plaintiffs’ Motion appears to be unopposed.

  Plaintiffs respectfully request that the motion be deemed submitted. Given the ongoing importance

  of security to the litigation generally, Plaintiffs would, in the alternative, be happy to appear before

  the Court for hearing on this issue.




                                                     1

Case 3:17-cv-00072-NKM-JCH Document 546 Filed 08/28/19 Page 2 of 6 Pageid#: 6053
  Date: August 28, 2019                 Respectfully submitted,




                                               /s/
                                               Robert T. Cahill (VSB 38562)
                                               COOLEY LLP
                                               11951 Freedom Drive, 14th Floor
                                               Reston, VA 20190-5656
                                               Telephone: (703) 456-8000
                                               Fax: (703) 456-8100
                                               rcahill@cooley.com



                                               Of Counsel:

   Roberta A. Kaplan (pro hac vice)            Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)                William A. Isaacson (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)          Jessica Phillips (pro hac vice)
   Joshua A. Matz (pro hac vice)               BOIES SCHILLER FLEXNER LLP
   Michael L. Bloch (pro hac vice)             1401 New York Ave, NW
   KAPLAN HECKER & FINK LLP                    Washington, DC 20005
   350 Fifth Avenue, Suite 7110                Telephone: (202) 237-2727
   New York, NY 10118                          Fax: (202) 237-6131
   Telephone: (212) 763-0883                   kdunn@bsfllp.com
   rkaplan@kaplanhecker.com                    wisaacson@bsfllp.com
   jfink@kaplanhecker.com                      jphillips@bsfllp.com
   gtenzer@kaplanhecker.com
   jmatz@kaplanhecker.com
   mbloch@kaplanhecker.com

   Yotam Barkai (pro hac vice)                 Alan Levine (pro hac vice)
   BOIES SCHILLER FLEXNER LLP                  Philip Bowman (pro hac vice)
   55 Hudson Yards                             COOLEY LLP
   New York, NY 10001                          1114 Avenue of the Americas, 46th Floor
   Telephone: (212) 446-2300                   New York, NY 10036
   Fax: (212) 446-2350                         Telephone: (212) 479-6260
   ybarkai@bsfllp.com                          Fax: (212) 479-6275
                                               alevine@cooley.com
                                               pbowman@cooley.com




                                           2

Case 3:17-cv-00072-NKM-JCH Document 546 Filed 08/28/19 Page 3 of 6 Pageid#: 6054
   David E. Mills (pro hac vice)           J. Benjamin Rottenborn (VSB 84796)
   COOLEY LLP                              Erin Ashwell (VSB 79538)
   1299 Pennsylvania Avenue, NW            WOODS ROGERS PLC
   Suite 700                               10 South Jefferson St., Suite 1400
   Washington, DC 20004                    Roanoke, VA 24011
   Telephone: (202) 842-7800               Telephone: (540) 983-7600
   Fax: (202) 842-7899                     Fax: (540) 983-7711
   dmills@cooley.com                       brottenborn@woodsrogers.com
                                           eashwell@woodsrogers.com

                                           Counsel for Plaintiffs




                                       3

Case 3:17-cv-00072-NKM-JCH Document 546 Filed 08/28/19 Page 4 of 6 Pageid#: 6055
                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 28, 2019, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                          Lisa M. Lorish
   David L. Hauck                                   Federal Public Defenders Office
   David L. Campbell                                Western District of Virginia - Charlottesville
   Duane, Hauck, Davis & Gravatt, P.C.              401 E Market Street, Suite 106
   100 West Franklin Street, Suite 100              Charlottesville, VA 22902
   Richmond, VA 23220                               lisa_lorish@fd.org
   jgravatt@dhdglaw.com
   dhauck@dhdglaw.com                               Fifth Amendment Counsel for Defendant
   dcampbell@dhdglaw.com                            James A. Fields, Jr.

   Counsel for Defendant James A. Fields, Jr.


   Elmer Woodard                                    Bryan Jones
   5661 US Hwy 29                                   106 W. South St., Suite 211
   Blairs, VA 24527                                 Charlottesville, VA 22902
   isuecrooks@comcast.net                           bryan@bjoneslegal.com

   James E. Kolenich                                Counsel for Defendants Michael Hill,
   Kolenich Law Office                              Michael Tubbs, and League of the South
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249
   jek318@gmail.com

   Counsel for Defendants Matthew Parrott,
   Robert Ray, Traditionalist Worker Party,
   Jason Kessler, Nathan Damigo, Identity
   Europa, Inc. (Identity Evropa), and
   Christopher Cantwell


   John A. DiNucci                                  William Edward ReBrook , IV
   Law Office of John A. DiNucci                    The Rebrook Law Office
   8180 Greensboro Drive, Suite 1150                6013 Clerkenwell Court
   McLean, VA 22102                                 Burke, VA 22015
   dinuccilaw@outlook.com                           edward@rebrooklaw.com

   Counsel for Defendant Richard Spencer            Counsel for Defendants Jeff Schoep, National
                                                    Socialist Movement, and Nationalist Front




                                      1 Filed 08/28/19 Page 5 of 6 Pageid#: 6056
Case 3:17-cv-00072-NKM-JCH Document 546
          I further hereby certify that on August 28, 2019, I also served the following non-ECF
  participants, via U.S. mail, First Class and postage prepaid, addressed as follows:

   Loyal White Knights of the Ku Klux Klan          East Coast Knights of the Ku Klux Klan
   a/k/a: Loyal White Knights Church of             a/k/a East Coast Knights of the
   the Invisible Empire, Inc.                       True Invisible Empire
   c/o Chris and Amanda Barker                      26 South Pine St.
   2634 U.S. HWY 158 E                              Red Lion, PA 17356
   Yanceyville, NC 27379

   Andrew Anglin                                    Moonbase Holdings, LLC
   P.O. Box 208                                     c/o Andrew Anglin
   Worthington, OH 43085                            P.O. Box 208
                                                    Worthington, OH 43085

   Augustus Sol Invictus                            Fraternal Order of the Alt-Knights
   9823 4th Avenue                                  c/o Kyle Chapman
   Orlando, FL 32824                                52 Lycett Circle
                                                    Daly City, CA 94015

          I further hereby certify that on August 28, 2019, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Elliot Kline                                    Matthew Heimbach
   eli.f.mosley@gmail.com                          matthew.w.heimbach@gmail.com

   Vanguard America
   c/o Dillon Hopper
   dillon_hopper@protonmail.com

                                                       /s/
                                                      Robert T. Cahill (VSB 38562)
                                                      COOLEY LLP
                                                      11951 Freedom Drive, 14th Floor
                                                      Reston, VA 20190-5656
                                                      Telephone: (703) 456-8000
                                                      Fax: (703) 456-8100
                                                      rcahill@cooley.com

                                                      Counsel for Plaintiffs




                                      2 Filed 08/28/19 Page 6 of 6 Pageid#: 6057
Case 3:17-cv-00072-NKM-JCH Document 546
